internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend b dollars dollar amount c geographic region dear vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide academic scholarships to enable recipients to complete an undergraduate education at a united_states non-profit college of their choice funds will be awarded to cover school fees books supplies etc you expect to award up to five scholarships a year you will contact local guidance counselors and administrators heads of other organizations that students frequent local newspapers and online media to publicize the award an application will also need to be completed by a potential recipient any high school senior who is a united_states citizen within the program will be eligible and have an equal opportunity to submit an application_for the scholarship program letter catalog number 58263t awards will be directed toward students attending schools in the c area grantees will be selected on a merit basis in an objective and nondiscriminatory basis but you may reserve the right to impose additional minor reasonable restrictions and or requirements as factors for consideration such as academic performance financial need contribution to the local community family and life obstacles overcome social and educational environment first in the family to college athletics your selection committee will be selected by your board and will include individuals of diverse educational professional and cultural backgrounds you expect to provide awards in the amount of b dollars annually to student recipients you will require proof of use of funds including written statements from the recipient unless otherwise provided in the fund agreement establishing the grant each award shall be paid_by you directly to the educational_institution for_the_use_of the recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
